DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim depends from claim 43 and repeats the limitations of said previous claim of “a third component” and “a fourth thermal layer”, which sets up two “a third component”s and “a fourth thermal layer”s.  It appears the claim was intended to depend from claim 42 and will be interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choudhury et al. (U.S. 9,806,002).
Regarding Claim 26, Choudhury et al. discloses a microelectronic device comprising: 
a substrate including a plurality of electrically conductive elements (substrate 201, Figure 2e); 
a first component coupled to the substrate (first component 203, Figure 2e); 
a second component coupled to the substrate (second component 204, Figure 2e); 
a slug thermally coupled to the second component (heat slug 299, Figure 2e); 
a heat spreader in contact with the substrate, the heat spreader thermally coupled to the first component (heat spreader 202, Figure 2e); and 
a heatsink thermally coupled to the heat spreader and the slug (heatsink 215, Figure 2e).
Regarding Claim 27, Choudhury et al. further discloses a third component coupled to the substrate and thermally coupled to the slug (third component 297, Figure 2e).
Regarding Claim 28, Choudhury et al. further discloses a third component thermally coupled to the substrate and thermally coupled to the heat spreader (third component 297, Figure 2e).
Regarding Claim 29, Choudhury et al. further discloses a third component coupled to the substrate (third component 206, Figure 2e); and 
a second slug thermally coupled to the third component and to the heatsink (second slug 297, Figure 2e).
Regarding Claim 30, Choudhury et al. further discloses a sealant between the slug and the heat spreader (sealant 213, Figure 2e).
Regarding Claim 31, Choudhury et al. further discloses that the sealant is coupled to the first component and the substrate (sealant 213, Figure 2e).
Regarding Claim 32, Choudhury et al. further discloses that the sealant thermally couples the slug and the heat spreader (sealant 213 couples slug 299 and heat spreader 202 to each other, Figure 2e).
Regarding Claim 33, Choudhury et al. further discloses that the sealant substantially thermally isolates the slug and the heat spreader (sealant 213 only contacts slug 299 and heat spreader 202 and therefore isolates them together, Figure 2e. Please note that the claim language does not specify if the slug is isolated from the heat spreader or if together they are isolated).
Regarding Claim 34, Choudhury et al. further discloses that the heat spreader comprises a slug opening to receive the slug therein (slug opening 209, Figure 2e).
Regarding Claim 35, Choudhury et al. further discloses a thermal interface layer between the heatsink and the heat spreader and between the heatsink and the slug (TIM 295, Figure 2e).
Regarding Claim 36, Choudhury et al. further discloses a second thermal interface layer that thermally couples the first component to the heat spreader (second TIM 211, Figure 2e); and 
a third thermal interface layer that thermally couples the second component to the slug (third TIM 205, Figure 2e).
Regarding Claim 37, Choudhury et al. further discloses that the first component includes a first height from the substrate and the second component includes a second height from the substrate that is different from the first height (first component 203, second component 204, Figure 2e).
Regarding Claim 38, Choudhury et al. discloses a microelectronic system comprising: 
a package comprising: 
a substrate (substrate 201, Figure 2e); 
a first component supported by the substrate, the first component having a first height (first component 203, Figure 2e); and 
a second component supported by the substrate, the second component having a second height different from the first height (second component 204, Figure 2e); 
a slug thermally coupled to the second component (slug 299, Figure 2e); 
a thermally conductive frame in contact with the substrate, the heat thermally conductive frame coupled to the first component (thermally conductive frame 202, Figure 2e); and 
a heatsink thermally coupled to the thermally conductive frame and the slug (heatsink 215, Figure 2e).
Regarding Claim 39, Choudhury et al. further discloses a third component coupled to the substrate and thermally coupled to the slug (third component 297, Figure 2e).
Regarding Claim 40, Choudhury et al. further discloses a third component thermally coupled to the substrate and thermally coupled to the thermally conductive frame (third component 297, Figure 2e).
Regarding Claim 41, Choudhury et al. further discloses a third component coupled to the substrate (third component 206, Figure 2e); and 
a second slug thermally coupled to the third component and to the heatsink (second slug 297, Figure 2e).
Regarding Claim 42, Choudhury et al. discloses a method of assembling a microelectronic system, the method comprising: 
coupling a first component and a second component separately to a substrate (first component 203, second component 204, Figure 2e); 
applying a first thermal layer to the first component and a second thermal layer to the second component (first thermal layer 206 or 213, second thermal layer 205, Figure 2e. In this interpretation, first thermal layer 213 would be applied to the first component by way of the heat spreader); 
coupling thermally, a heat spreader to the first component, the first thermal layer disposed between the heat spreader and the first component, such that the heat spreader contacts the substrate (heat spreader 202, Figure 2e); 
coupling thermally, a slug to the second component, the second thermal layer disposed between the slug and the second component (slug 299, Figure 2e); 

coupling thermally, a heatsink to the heat spreader and the slug, the third thermal layer disposed between the heatsink and the heat spreader and disposed between the heatsink and the slug (heatsink 215, Figure 2e).
Regarding Claim 43, Choudhury et al. further discloses coupling a third component to the substrate (third component 206, Figure 2e); applying a fourth thermal layer to the third component (fourth thermal layer 211, Figure 2e); and coupling thermally, a second slug to the third component (second slug 297, Figure 2e), the fourth thermal layer disposed between the second slug and the third component (second slug 297, third component 206, Figure 2e)
Regarding Claim 44, Choudhury et al. further discloses coupling a third component to the substrate (third component 297, Figure 2e); applying a fourth thermal layer to the third component (fourth thermal layer 211, Figure 2e); and coupling thermally, the slug to the third component, the fourth thermal layer disposed between the slug and the third component (slug 299, fourth thermal layer 211, third component 297, Figure 2e).
Regarding Claim 45, Choudhury et al. further discloses coupling a third component to the substrate (third component 297, Figure 2e); applying a fourth thermal layer to the third component (fourth thermal layer 211, Figure 2e); and coupling thermally, the heat spreader to the third component, the fourth thermal layer disposed between the heat spreader and the third component (heat spreader 202, fourth thermal component 211, third component 297, Figure 2e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (U.S. 9,806,002) as applied to claim 43 above, and further in view of Houle et al. (U.S. 9,142,480).
Regarding Claim 46, Choudhury et al. teaches claim 43 as indicated above.  Choudhury et al. further discloses applying a sealant to the heat spreader (sealant 217, Figure 2e) but does not explicitly disclose applying a sealant to the slug and the heat spreader. Houle et al. discloses a similar device wherein a sealant is applied to a heat spreader and all components enclosed between the heat spreader and a substrate (Houle et al., heat spreader 18, substrate 12, components 14/22, sealant 26, Figure 1) and further disclose that the sealant advantageously absorbs stress stemming from component CTE mismatch (Houle et al., Column 4, Lines 53-59). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply a sealant to the slug and the heat spreader in Choudhury et al. in view of Houle et al. in order to absorb stress due to CTE mismatch (Houle et al., Column 4, Lines 53-59).



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816


/MARK W TORNOW/Primary Examiner, Art Unit 2891